


Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of October 12, 2018 (the
“Effective Date”) by and between Repro Med Systems, Inc. d/b/a RMS Medical
Products, a New York corporation, having its principal place of business at 24
Carpenter Road, Chester NY (the “Company”), and Daniel S. Goldberger
(“Executive”).




WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth herein.




WHEREAS, certain shareholders and directors of the Company (collectively, the
“Shareholders”) have purportedly requested a Special Meeting of the Shareholders
and a subsequent Special Meeting of the Board of Directors in part to remove Mr.
Goldberger from the Company (any such meeting is referred to herein as the
“Special Meeting”).




WHEREAS, the Company contemplates that Mr. Goldberger will serve as its
executive Chairman of the Board following completion of his service as interim
Chief Executive Officer pursuant to this Agreement.




NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:




1.          Employment and Duties.




(a)        Position. The Company hereby employs Executive as interim Chief
Executive Officer of Company. Executive shall report directly to the Board of
Directors of the Company (the “Board”), shall have the duties, authority and
responsibilities customarily held by a person holding the position of interim
Chief Executive Officer in companies engaged in business similar to Company’s
business, and shall render such other services as may reasonably be assigned to
him from time to time by the Board.




(b)        Duties. During Executive’s period of employment under this Agreement
(the “Term”), Executive agrees that he shall: (i) faithfully and to the best of
his ability perform all of the duties that may be required of him pursuant to
the terms of this Agreement; (ii) devote substantially all of his business time
and attention to the performance of Executive’s duties hereunder; and (iii) not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Board. The Executive is employed under this Agreement on a month to month basis
at the discretion of the Board, subject to the terms set forth below.




2.          At-Will Employment. The Company and the Executive agree that the
Executive’s employment with the Company is “at-will,” meaning that Executive may
terminate his employment at any time for any reason or no reason, and that
Company may terminate Executive’s employment at any time for any reason or no
reason, subject to the terms, conditions, and obligations set forth in Section 4
of this Agreement.




3.          Compensation and Related Matters.




(a)        Base Salary. During the Term, the Company shall pay to the Executive
a base salary at a monthly rate of $30,000 (the “Base Salary”), less such
deductions as are required by law or




Page 1 of 9

--------------------------------------------------------------------------------




that Executive may elect in accordance with Company policy and procedure,
payable in equal periodic installments in accordance with Company’s customary
payroll practices. The Base Salary shall be prorated for any partial month of
employment.




(b)        Bonuses. The Executive shall receive a “signing bonus” in the amount
of $75,000 within five (5) business days following the Effective Date, (such
amount being equal to 2.5 months of the Executive’s Base Salary).




In addition, the Executive shall be entitled to receive a performance bonus
equaling 50% of the initial annual base salary, plus 50% of the initial target
bonus, payable to the person who first succeeds the Executive as chief executive
officer of the Company (the “Performance Bonus”). The Performance Bonus shall be
paid in cash and/or shares of the Company’s Common Stock as may be determined in
the sole discretion of the Board sixty (60) days following Executive’s
termination of employment under this Agreement. Notwithstanding the above, no
Performance Bonus shall be paid to the Executive (1) in the event Executive
becomes the chief executive officer of the Company following his tenure under
this Agreement as interim Chief Executive Officer of the Company, or (2) in the
event Executive resigns his employment prior to the appointment of his successor
to the position of chief executive officer of the Company, or if the Executive
is terminated at any time by the Company for “Cause” as defined below, or (3) in
the event the Executive fails to use his best efforts in assisting in the
orderly transition of his successor to the position of chief executive officer
of the Company (as determined by the Board).




(c)        Stock Option Grant. Executive shall be granted on the Effective Date
a non-qualified option to purchase 500,000 shares of the Company’s Common Stock
(the “Option”) pursuant and subject to all of the terms and conditions of the
Company’s 2015 Stock Option Plan (the “Stock Option Plan”), as amended, and this
Agreement, with an exercise price equal to the fair market value (as defined in
the Stock Option Plan) of the Common Stock on the Effective Date, an option term
of ten (10) years from the Effective Date and subject to vesting as follows:




 

(i)

The Option shall be vested and exercisable with respect to 100,000 shares as of
the Effective Date;

 

 

 

 

(ii)

The Option shall be vested and exercisable with respect to the remaining 400,000
shares at the rate of 25,000 shares per completed quarter, beginning with the
completed three month period commencing on the first day of the month following
the Effective Date; and

 

 

 

 

(iii)

The Option shall continue to vest during the option term so long as the
Executive is associated with the Company on a continuous and uninterrupted basis
as an officer or director of the Company, or as a consultant to the Company.




The Option shall immediately vest and be exercisable in full upon a Change in
Control within the meaning of the Stock Option Plan and as provided in Section
4(e) below.




Payment for shares being purchased under the Option may be made in accordance
with the provisions of the Stock Option Plan or by “cashless” and/or “net
exercise”.




(d)        Expenses. During the Term, Executive shall receive reimbursement from
the Company for all reasonable and documented out-of-pocket expenses incurred by
Executive in performing services hereunder. All expenses must be accounted for
in accordance with the standard policies and procedures established by the
Company for reimbursement of expenses.




Page 2 of 9

--------------------------------------------------------------------------------




(e)        Other Benefits. During the Term, Executive shall be entitled to
participate in such employee benefit plans and other programs as may be approved
from time to time by the Company for the benefit of its executives, except any
such plan or program with respect to which Executive voluntarily executes a
legally effective waiver. Nothing herein shall affect the Company’s right to
amend, modify, or terminate any employee benefit plan at any time for any
reason.




(f)        Indemnification. The Company shall indemnify the Executive to the
fullest extent provided in the Company’s by-laws.




4.          Termination.




(a)        Termination by Company. The Company may terminate Executive’s
employment with the Company (i) without Cause (as defined below) by giving
Executive not less than thirty (30) days’ prior written notice; or (ii) at any
time with Cause. For purposes of this Agreement, “Cause” shall mean a
determination by the Board that any of the following has occurred: (A)
Executive’s engagement in dishonesty or illegal conduct; (B) Executive’s
embezzlement, misappropriation or fraud; (C) Executive’s conviction of or plea
of guilty or no contest to a felony; (D) a finding by an applicable
administrative agency or Court that Executive perpetrated conduct in furtherance
of a hostile work environment or engaged in discrimination in violation of any
state or federal anti-harassment or discrimination statute; or (E) Executive’s
breach of any obligation under this Agreement or any other written agreement
between Executive and the Company.




(b)        Termination by Executive. Executive may terminate his employment with
the Company by giving Company not less than thirty (30) days’ prior written
notice.




(c)        Death. Executive’s employment hereunder shall terminate upon his
death.




(d)        Termination without Cause by Company upon appointment of a new Chief
Executive Officer (“New CEO”). The parties anticipate that a new Chief Executive
Officer will ultimately be appointed . At that time, the parties anticipate that
Executive will enter into a subsequent agreement for Executive to serve as the
Company’s executive Chairman of the Board on such terms as may be agreed between
Executive and the Company consistent with terms for such positions at companies
comparable to the Company and based on the expected commitment of the executive
Chairman of the Board.




 

(i)

If a New CEO is appointed and thereafter Executive’s employment hereunder is
terminated without Cause prior to January 31, 2019, Executive will be paid the
Base Salary up to and through January 31, 2019, plus any Performance Bonus in
accordance with Section 3(b) hereof.

 

 

 

 

(ii)

If a New CEO is appointed on or after January 31, 2019, and thereafter
Executive’s employment is terminated without Cause , Executive will be paid the
Base Salary up to and through the date of such  termination, plus any
Performance Bonus in accordance with Section 3(b) hereof.




(e)        Termination without Cause by Company subsequent to Special Meeting.
In the event Executive is removed from the Board of Directors and terminated
without Cause as interim Chief Executive Officer as a result of the vote of the
Company’s shareholders at the Special Meeting, in addition to the payments set
forth in Section 4(d) above, Executive shall be entitled to a lump sum payment
equal to six month’s Base Salary and the Option shall immediately vest and be
exercisable in full.




Page 3 of 9

--------------------------------------------------------------------------------




5.          Representations and Warranties of Executive. Executive represents
and warrants to the Company that he is free to accept employment hereunder and
that he has no prior or other obligations or commitments of any kind that would
in any way hinder or interfere with his acceptance of, or the full performance
of, such employment.  The Company acknowledges that Executive is involved in
certain activities included on a list provided to the Company simultaneously
herewith, and his continued involvement in these activities will not constitute
a breach of this Agreement.




6.          Confidentiality.




(a)        During the Term and at all times thereafter, Executive shall keep
Confidential Information (as defined below) strictly confidential. Executive
shall not at any time, directly or indirectly, disclose or divulge any
Confidential Information, except: (i) if required by law, regulation or legal or
regulatory process, but only in accordance with Section 6(b) below; or (ii) to
his affiliates and his and their respective directors, officers, employees,
managing members, general partners, agents and consultants (including attorneys,
financial advisors and accountants) (“Representatives”), as applicable, to the
extent necessary to permit such Representatives to assist Executive in any
Permitted Use (as defined below); provided that Executive shall require each
such Representative to be bound by the terms of this Section 6 to the same
extent as if they were parties hereto and Executive shall be responsible for any
breach of this Section 6 by any of its Representatives.




(b)        If Executive or any of his Representatives is required to disclose
any Confidential Information by legal or regulatory process, Executive shall:
(i) take all reasonable steps to preserve the privileged nature and
confidentiality of the Confidential Information, including requesting that the
Confidential Information not be disclosed to non-parties or the public; (ii)
give the Company prompt prior written notice of such request or requirement so
that the Company may seek, at its sole cost and expense, an appropriate
protective order or other remedy; and (iii) cooperate with the Company, at the
Company’s sole cost and expense, to obtain such protective order. In the event
that such protective order or other remedy is not obtained, Executive (or such
other persons to whom such request is directed) will furnish only that portion
of the Confidential Information which, on the advice of such person’s counsel,
is legally required to be disclosed and, upon the Company’s request, use its
reasonable best efforts to obtain assurances that confidential treatment will be
accorded to such information.




(c)        “Confidential Information” shall mean all trade secrets, information,
data, documents, agreements, files and other materials, whether disclosed orally
or disclosed or stored in written, electronic or other form or media, which is
obtained from or disclosed by the Company or its Representatives before or after
the date hereof regarding the Company or its clients, including, without
limitation, all analyses, compilations, reports, forecasts, studies, samples and
other documents which contain or otherwise reflect or are generated from such
information, data, documents, agreements, files or other materials. The term
Confidential Information as used herein does not include information that at the
time of disclosure or thereafter is generally available to and known by the
public (other than as a result of its disclosure directly or indirectly by
Executive or any of his Representatives in violation of this Agreement).




(d)        Executive shall make no use whatsoever, directly or indirectly, of
any Confidential Information, except for: (i) the purposes of performing
Executive’s duties and obligations to the Company;  and (ii) use for the benefit
of the Company as part of the solicitation of existing or prospective customers
of the Company (the “Permitted Uses”).




(e)        Upon the termination of Executive’s employment or upon the Company’s
request at any time and for any reason, Executive shall immediately deliver to
the Company all materials




Page 4 of 9

--------------------------------------------------------------------------------




(including all soft and hard copies) in Executive’s possession which contain or
relate to Confidential Information, as well as all information necessary to
access such Confidential Information.




(f)        Notwithstanding the foregoing confidentiality obligations, pursuant
to 18 USC § 1833(b), Executive will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret if
such disclosure is made: (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Additionally, if Executive files
a lawsuit claiming retaliation by the Company based on the reporting of a
suspected violation of law, Executive may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and Executive
does not disclose the trade secret except pursuant to court order.




7.          Non-Competition; Non-Solicitation; Non-Disparagement.




(a)        During Executive’s employment and for the duration of the Restricted
Period (as defined below), Executive shall not engage in any Prohibited Activity
(as defined below) anywhere in the world. For the purposes of this Agreement:
(i) “Restricted Period” shall mean a period of twelve (12) months after the
Termination Date; and (ii) “Prohibited Activity” shall mean the design,
development, marketing, sale, re-sale, manufacture or distribution of medical
airway suction and home infusion products, or other similar activities, on
Executive’s behalf or on behalf of another (including as a shareholder, member,
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, joint venturer or investor of another person or entity). Prohibited
Activity also includes activity that may require or inevitably require
disclosure of trade secrets, proprietary information or other Confidential
Information of the Company except as otherwise permitted hereunder.




(b)        During Executive’s employment and for the duration the Restricted
Period, Executive shall not, directly or indirectly: (i) solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
employee of the Company; (ii) solicit, contact (including but not limited to
e-mail, regular mail, express mail, telephone, fax, or instant message), attempt
to contact or meet with any (A) existing or prospective customer of the Company
for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company, or (B) competitor of the Company
for any purpose related to the business or services of the competitor or the
Company; or (iii) induce, influence or encourage any existing or prospective
customer, supplier or other business partner of the Company for purposes of
diverting their business or services from the Company.




(c)        Executive shall not, during Executive’s employment or thereafter,
make, publish or communicate to any person any comments or statements (whether
written or oral) that denigrate or disparage the reputation or stature of the
Company, its affiliates or any of their respective officers, directors, managers
or employees (acting in their capacity as such).




(d)        Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and necessary to protect the legitimate interests of
the Company and constitute a material inducement to the Company to enter into
this Agreement and offer employment to Executive under this Agreement. In the
event that any covenant contained in this Section 7 should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then any court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service, or
other limitations permitted by applicable law. The covenants contained in this
Section 7 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such




Page 5 of 9

--------------------------------------------------------------------------------




covenant or provision as written shall not invalidate or render unenforceable
the remaining covenants or provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant or provision in any other jurisdiction.




8.          Assignment of Developments.




(a)        All inventions, modifications, discoveries, designs, developments,
improvements, processes, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by Executive, either alone or in conjunction with others, at any
place or at any time during the Term, whether or not reduced to writing or
practice during such period, which result, in whole or in part, from (i) any
services performed directly or indirectly for the Company by Executive or (ii)
Executive’s use of the Company’s time, equipment, supplies, facilities or
information (collectively, the “Company Developments”) shall be and hereby is
the exclusive property of the Company without any further compensation to
Executive. In addition, without limiting the generality of the foregoing, all
Company Developments which are copyrightable work by Executive are intended to
be “work made for hire” as defined in Section 81 of the Copyright Act of 1976,
as amended, and shall be and hereby are the property of the Company.




(b)        Executive shall promptly disclose any Company Developments to the
Company. If any Company Development is not the property of the Company by
operation of law, this Agreement or otherwise, Executive will, and hereby does,
without further consideration, assign to the Company all right, title and
interest in such Company Development and will reasonably assist the Company and
its nominees in every way, at the Company’s expense, to secure, maintain and
defend the Company’s rights in such Company Development. Executive shall sign
all instruments necessary for the filing and prosecution of any applications
for, or extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States or any foreign country which the
Company desires to file. Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive Executive’s death or incapacity), to act for and
on Executive’s behalf to execute and file any such applications, extensions or
renewals and to do all other lawfully permitted acts to further the prosecution
and issuance of such letters patent or other intellectual property registrations
or filings, or such other similar documents, with the same legal force and
effect as if executed by Executive.




9.          Amendment; Waiver. This Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by an instrument in
writing signed by the parties hereto.  Waiver of any term or condition of this
Agreement will not be construed as a waiver of any subsequent breach or waiver
of the same term or condition, or a waiver of any other term or condition of
this Agreement.




10.        Applicable Law; Severability. This Agreement shall be governed by and
construed under the laws of the State of New York, exclusive of applicable
principles of conflict of laws. Should a court or other body of competent
jurisdiction determine that any term or provision of this Agreement is excessive
in scope or duration or is illegal, invalid or unenforceable, then the parties
agree that such term or provision shall not be voided or made unenforceable, but
rather shall be modified so as to be valid, legal and enforceable to the maximum
extent possible, under the purposes stated in the preceding sentence and with
applicable law, and all other terms; and provisions of this Agreement shall
remain valid and fully enforceable.




Page 6 of 9

--------------------------------------------------------------------------------




11.        Submission to Jurisdiction: Waiver of Jury Trial.




(a)        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN CHESTER, NEW YORK, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.




(b)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.




12.        Further Assurances. The Company and the Executive shall each take all
actions as may be reasonably necessary or appropriate in furtherance of their
respective obligations and covenants set forth in this Agreement, including,
without limitation, executing and delivering such additional agreements,
certificates, instruments and other documents as may be deemed necessary or
appropriate.







13.        Assignability; Third-Party Beneficiary. This Agreement will be
binding upon, enforceable by and inure solely to the benefit of, the parties and
their respective permitted successors and assigns. Except as otherwise expressly
provided in this Agreement, this Agreement shall not be assigned by any party
hereto without the prior written consent of the non-assigning parties. Except as
otherwise expressly provided in this Agreement, nothing in this Agreement is
intended to or will confer upon any person, other than the parties to this
Agreement and their respective heirs, successors and assigns, any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, transferring
all or substantially all of its equity or assets to, or otherwise assigning this
Agreement by operation of law to another person or entity without the consent of
Executive; provided that, in each case, such other person or entity shall assume
this Agreement and all obligations of the Company hereunder. Upon such
consolidation, merger, transfer of equity or assets, or assignment by operation
of law, and such assumption, the term the “Company” as used herein, shall mean
such other person or entity and this Agreement shall continue in full force and
effect.




14.        Notices. All notices and other communications under this Agreement
must be in writing and will be deemed given if delivered personally, faxed, sent
by internationally recognized overnight courier, mailed by registered or
certified mail (return receipt requested), postage prepaid, or sent by
electronic mail (without a failed transmission response) to the parties at the
following addresses (or at such other address for a party as such party
specifies by like notice):




If to the Company:




Repro Med Systems, Inc. d/b/a RMS Medical Products

24 Carpenter Road

Chester, NY 10918




Page 7 of 9

--------------------------------------------------------------------------------




Attn: Board of Directors




If to the Executive:




Daniel S. Goldberger

644 College Ave

Boulder, CO 80302




All such notices, consents, requests, demands, waivers and other communications
so delivered, mailed or sent shall be deemed to have been received: (i) if by
personal delivery, on the day delivered; (ii) if by certified or registered
mail, on the earlier of the date of receipt and the third business day after the
mailing thereof; (iii) if by next-day or overnight mail or delivery service such
as Federal Express or UPS, on the day delivered; or (iv) if by fax or electronic
mail, on the day on which such fax or electronic mail was sent, provided that a
copy is also sent by certified or registered mail or by next-day or overnight
mail or delivery service such as Federal Express or UPS.




15.        Survival. This Agreement shall terminate upon termination of
Executive’s employment as provided herein; provided, however, that the
provisions of Sections 6, 7, and 8 shall survive termination of this Agreement.




16.        Legal Counsel. Executive acknowledges that he has had an opportunity
to consult with and be represented by counsel of his choosing in the review of
this Agreement, that Company counsel does not represent him with respect to this
Agreement, that he is fully aware of the contents of this Agreement and their
legal effect, and that he enters into this Agreement freely, without duress or
coercion, and based on his own judgment.




17.        Counterparts. This Agreement may be executed in one or more
counterparts, and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.




18.        Electronic Execution and Delivery. The parties may execute and
deliver this Agreement by facsimile, electronic mail of a .PDF, or other
electronic means under which the signature of or on behalf of such party can be
seen, and such execution and delivery will be considered valid, binding and
effective for all purposes.




19.        Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof, including without limitation any prior consulting agreement but
excluding any separate confidentiality and/or Assignment of inventions agreement
Executive may have previously signed.







[Signature page follows]







Page 8 of 9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and an authorized representative of the
Company have executed this Agreement as of the Effective Date.







EXECUTIVE:







/s/ Daniel S. Goldberger

Daniel S. Goldberger







COMPANY:




Repro Med Systems, Inc. d/b/a RMS Medical Products







By: s/ Joseph M. Manko, Jr.

Name: Joseph M. Manko, Jr.

Title:  Lead Director




Page 9 of 9

--------------------------------------------------------------------------------